DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on August 26, 2021, has been entered. Claims 1-20 remain pending in the application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 26, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Salisian (US Patent No. 5,536,017, hereinafter Salisian) in view of Buselli (US Patent No. 4,919,436, hereinafter Buselli) and Riniti (US Patent Pub. 2016/0256758, hereinafter Riniti).
Regarding claim 1, Salisian discloses a game (Fig. 1; col. 3, lines 40-45) comprising a plurality of bags (soft projectiles 40, Fig. 2; col. 5, lines 5-10, composed of pellets surrounded by 
Salisian does not teach a bottom shelf of the game board to catch bags that fail to enter the apertures, and Salisian does not teach that the internal shelf is positioned lower than the aperture to provide an edge to retain the bag on the internal shelf.

With respect to the position of the internal shelf, also in the art of toss game targets, Riniti teaches a game board (Figs. 1-3; para. 0057) with a plurality of apertures (26) defined by a front panel (slat 14) of the game board and a plurality of internal shelves (internal walls shown in Figs. 1-3) to provide different compartments (bins 16), in which the compartments (16) formed by the internal shelves/walls are slightly smaller than the corresponding apertures (26, Fig. 1; para. 0021). When the game board of Riniti is tilted away from horizontal (Riniti, para. 0011), the lowermost wall/internal shelf of each compartment (16) is positioned lower than the aperture (26) in the front panel (14) and provides an edge (i.e., an edge formed by the front panel between the lowermost wall/internal shelf and the aperture) that is inherently capable of performing the functional limitation of retaining a bag on the internal shelf within the compartment (16). Riniti teaches that this arrangement of the apertures with respect to the internal shelves/walls is advantageous because it permits the same compartments (16) to cooperate with apertures (26) of various different sizes to accommodate players of different skill levels (para. 0004, 0007, 0021; by replacing the removable front panel 14). One of ordinary skill in the art would recognize that this feature would be advantageously applied to the game of Salisian, because Salisian recognizes that users of different skill levels may benefit from 
Regarding claim 3, the modified Salisian teaches the claimed invention substantially as claimed, as set forth above for claim 1. Salisian further teaches (Fig. 1) the game board (15) includes lighting (light means 29; col. 4, lines 19-23) for illumination.
Regarding claim 17, Salisian discloses (Fig. 1) a substantially vertically mounted game board (target board 15) with a plurality of apertures (col. 3, lines 55-57, openings forming recessed pockets) defined by a front panel (target surface 20) of the game board (15), a back panel (back wall 22, col. 3, lines 60-61), side panels (side walls, shown in Fig. 1) attached to the front panel (20) and the back panel (22), and a plurality of internal shelves (upfacing surfaces 24 
Salisian does not teach that a plurality of the apertures are circular or round, with the internal shelf positioned lower than the aperture to provide an edge to retain the bag on the internal shelf; and Salisian does not teach a base extending forward of a plane of the front panel to catch bags that fail to enter the apertures. 
However, with respect to the shape of the apertures, Riniti teaches (Figs. 6, 11, and 12; para. 057; para. 0063) that a plurality of circular/round apertures (26 on front panel/slat 14c) are known to be suitable for a toss game target. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Salisian by changing the shape of the plurality of apertures to be circular or round, as taught by Riniti, since Riniti teaches that any arrangement of geometrically or organically shaped apertures, including a plurality of round or circular apertures, would be equally suitable for performing the function of receiving tossed projectiles in a toss game target (Riniti, para. 0063). 

With respect to the forwardly extending base, in the art of toss game targets, to solve the problem of catching tossed bags that miss the target, Buselli teaches (Fig. 1) a base (catch member 38; col. 3, lines 48-51) extending forward of a plane of a front target panel (14) to catch bags (32) that fail to be captured by the target (col. 3, lines 48-51). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Salisian by attaching a base as taught by Buselli to the game board (15 of Salisian, including to the side panels) extending forward of a plane of the front panel (20 of Salisian), in order to catch bags that miss the targets (Buselli, col. 3, lines 48-51).
Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Salisian in view of Buselli and Riniti, in further view of Taylor (US Patent No. 6,554,724, hereinafter Taylor).
Regarding claim 2, the modified Salisian teaches the claimed invention substantially as claimed, as set forth above for claim 1. Salisian does not teach the front panel of the game board is clear. However, in the game art, Taylor teaches (Fig. 1) a clear material (col. 3, lines 30-
Regarding claim 4, the modified Salisian teaches the claimed invention substantially as claimed, as set forth above for claim 2. Salisian further teaches (Fig. 1) the game board (15) includes lighting (29) for illumination (col. 4, lines 19-25).
Regarding claims 5 and 6, the modified Salisian teaches the claimed invention substantially as claimed, as set forth above for claims 2 and 4, respectively. Salisian further teaches (Fig. 1) indicia (images 26, col. 5, lines 13-15) on the back panel (22). The examiner notes that “advertising” is printed matter. To be given patentable weight, printed matter and the associated product must be in a functional relationship. Where a product merely serves as a support for printed matter, no functional relationship exists. In this case, the back panel serves merely as a support for the printed matter of “advertising”. Therefore, no functional relationship exists, and the content of the printed matter as advertising is not given patentable weight. (Additionally, the examiner notes that Salisian’s printed image 26 of a super hero could reasonably be considered as advertising for that super hero franchise.)
Claims 7, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Salisian in view of Buselli and Riniti, in further view of Christianson (US Patent No. 6,866,268, hereinafter Christianson).
claims 7, 11, and 18, the modified Salisian teaches the claimed invention substantially as claimed, as set forth above for claims 1, 3, and 17, respectively. The modified Salisian does not teach peg holes to receive scoring pegs. However, in the art of toss game targets, Christianson teaches (Fig. 1) peg holes (scoring receptacles 26; col. 2, line 65-col. 3, line 4) along the sides (28) of a game board (12) to receive scoring pegs (scoring peg 14; col. 2, line 54). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Salisian by adding peg holes as taught by Christianson to the sides (i.e., the external sides) of the board to receive scoring pegs, in order to facilitate scoring according to the scoring position of the scoring pegs (Christianson, Abstract).
Regarding claim 19, the modified Salisian teaches the claimed invention substantially as claimed, as set forth above for claim 18. Salisian further teaches (Fig. 1) the game board comprises lighting (29; col. 4, lines 21-23).
Claims 8, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Salisian in view of Buselli, Riniti, and Christianson, in further view of Lebensfeld (US Patent No. 3,568,357, hereinafter Lebensfeld).
Regarding claims 8, 12, and 20, the modified Salisian teaches the claimed invention substantially as claimed, as set forth above for claims 7, 11, and 19, respectively. The modified Salisian does not explicitly teach that the holes allow lighting from the game to illuminate pegs placed in the holes. However, in the art of game boards, Lebensfeld teaches (Figs. 2-4; Abstract) configuring holes (perforations 72, col. 2, lines 57-60) in the game board (10) to allow lighting from the game (from lamp 54, Figs. 2-3) to illuminate pegs (96) placed in the holes (72; col. 3, .
Claims 9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Salisian in view of Buselli, Riniti, and Taylor, in further view of Christianson.
Regarding claims 9, 13, and 15, the modified Salisian teaches the claimed invention substantially as claimed, as set forth above for claims 2, 4, and 6, respectively. Salisian does not teach holes along the sides of the board to receive scoring pegs. However, in the art of toss game targets, Christianson teaches (Fig. 1) holes (scoring receptacles 26; col. 2, line 65-col. 3, line 4) along sides (28) of a game board (12) to receive scoring pegs (scoring peg 14; col. 2, line 54). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Salisian by adding holes as taught by Christianson to the sides of the board (i.e., the external sides) to receive scoring pegs, in order to facilitate scoring according to the scoring position of the scoring pegs (Christianson, Abstract).
Claims 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Salisian in view of Buselli, Riniti, Taylor, and Christianson, in further view of Lebensfeld.
Regarding claims 10, 14, and 16, the modified Salisian teaches the claimed invention substantially as claimed, as set forth above for claims 9, 13, and 15, respectively. The modified Salisian does not explicitly teach that the holes allow lighting from the game to illuminate pegs .
Response to Arguments
Applicant's arguments filed August 26, 2021, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Riniti does not teach a vertically mounted game board, the examiner maintains that Salisian, the primary reference, teaches a vertically mounted game board, as discussed above. In response to Applicant’s argument that Riniti does not teach a bottom shelf for catching bags that fail to enter any of the apertures, the examiner maintains that this feature is taught by Buselli, as discussed above. The rejection set forth above is based on the primary reference, Salisian, which teaches the vertically mounted game board. The modification proposed by the examiner is to modify the vertically mounted game board of Salisian to include smaller apertures in the front panel relative to the compartments, as taught by Riniti, and to include an external bottom shelf for catching errant bags, as taught by Buselli. 
. 
In response to Applicant’s argument that one of ordinary skill in the art would not modify Salisian to include an edge to catch objects as taught by Riniti because Salisian’s compartments/pockets are of sufficient depth to retain projectiles that successfully reach the compartments/pockets, the examiner notes that Riniti teaches additional benefits of the arrangement of apertures relative to the compartments, beyond simply retaining the projectile in the compartment, that would provide ample motivation to one of ordinary skill in the art to apply Riniti’s teaching to the vertically mounted game board of Salisian. Namely, Riniti teaches that providing apertures that are smaller than the associated compartments is advantageous because it permits the same compartments to cooperate with apertures of various different sizes to accommodate players of different skill levels (para. 0004, 0007, 0021, by replacing the removable front panel 14). As discussed above, one of ordinary skill in the art would recognize that this feature would be advantageously applied to the game of Salisian, because Salisian recognizes that users of different skill levels may benefit from apertures of different sizes . The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to Applicant’s argument that Salisian’s “pockets” are not “compartments” with “internal shelves”, the examiner maintains the position set forth in the final Office action mailed September 14, 2020, pg. 10-11, in response to the same arguments. To summarize here, one of ordinary skill in the art would readily understand the pockets of Salisian to be compartments, according to the plain meaning of the term “compartment”, and the upfacing surface of the pockets of Salisian to be internal shelves, according to the plain meaning of the term “shelf”. 
In response to Applicant’s argument that compartments would be of no interest with regard to Buselli, the examiner notes that the features of the compartments are taught by Salisian and Riniti. Buselli is relied upon only to teach the external bottom shelf for catching projectiles that miss the targets. One of ordinary skill in the art would recognize that the bottom shelf would be equally applicable to the hook and loop targets of Buselli and to the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /October 21, 2021/